Citation Nr: 1143597	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for post-traumatic degenerative joint disease, residual of a gunshot wound to the left wrist (non-dominant) (left wrist disability), currently rated 10 percent disabling.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to August 1958 and from January 1961 to October 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran attended a hearing before the undersigned in March 2011. A transcript of that hearing is of record.

In a March 2011 statement, the Veteran's representative raised several new claims. These include claims for an increased rating for depression; an increased rating for residuals of fractures of the left 2nd, 3rd, and 4th metacarpal; an increased rating for impairment of the left radial nerve; and a claim for service connection for a skin disorder. These matters are REFERRED to the RO for proper action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record. The Veteran's most recent claim for TDIU was denied in a July 2010 rating decision because the Veteran was still working. At the Veteran's March 2011 hearing before the undersigned, he stated that he was no longer working due to his service-connected left wrist disability. The Board finds that this is a new claim for TDIU. As such, it has been included on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

The Veteran is service-connected for various residuals of a gunshot wound to his left shoulder in February 1963. He subsequently underwent multiple orthopedic procedures, including some on his left wrist. He is service-connected for various disabilities related to the gunshot wound. These are residuals of compound commuted fracture, left humerus (non-dominant), residuals of fractures of the left 2nd, 3rd, and 4th metacarpal; impairment of the left radial nerve; post-traumatic degenerative joint disease, residual of a gunshot wound to the left wrist; scars, left shoulder and hand; depression; and scars, left illium.

While the Veteran has requested a new examination for all of his service-connected disabilities, the Board only has jurisdiction over the claim for an increased rating for the left wrist disability. The Veteran was afforded a VA examination for all of his service-connected disabilities, including his left wrist, in May 2010. It is unclear from the examination report whether and at what point during range of motion he experienced any limitation of motion specifically attributable to pain. See Mitchell v. Shinseki, No. 09-2169, at *17 (U.S. Vet. App. Aug. 23, 2011). A new examination must be scheduled. Id, at *18.

Additionally, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice, 22 Vet. App. at 453-54. Here, the Veteran has alleged that he is unemployable due, at least in part, to symptoms of his service-connected left wrist disability. As such, upon remand, the agency of original jurisdiction should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination so as to determine the effect his service-connected disabilities have on his employability. After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claims of entitlement to an increased rating for a left wrist disability and entitlement to TDIU.

2. Arrange for the Veteran to undergo the appropriate VA examination to determine the nature, extent, and severity of the service-connected left wrist disability.

All indicated tests and studies must be performed and all findings must be reported in detail. The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the left wrist. With regard to range of motion:

* Note any range of motion loss which is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the wrist, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability; incoordination; and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file. The rationale for any opinion offered should be provided. 

3. After completing the above, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability. The examiner must review the claims file and should note that review in the report. The examiner should opine as to whether the Veteran's service-connected disabilities (residuals of compound commuted fracture, left humerus (non-dominant), residuals of fractures of the left 2nd, 3rd, and 4th metacarpal; impairment of the left radial nerve; hepatitis C; post-traumatic degenerative joint disease, residual of a gunshot wound to the left wrist; scars, left shoulder and hand; depression; and scars, left illium), without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file. The examiner should consider such factors as the Veteran's education level, special training, and work experience. The rationale for any opinion offered should be provided. 

4. After completing the above, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

